18-84-cv
    Williams v. City of New Rochelle


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 6th day of December, two thousand nineteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                GUIDO CALABRESI,
                RAYMOND J. LOHIER, Jr.,
                      Circuit Judges.
    ___________________________________________

    Llewellyn Angelo Williams,

                                Plaintiff-Appellant,
                      v.                                                        18-84

    City of New Rochelle, The City of New Rochelle
    Police Department, Sergeant Daniel Conca,
    Sergeant John Inzeo, Sergeant Kyle Wilson, Police
    Officer Edward Siller, Police Officer Adam
    Castiglia,

                      Defendants-Appellees.
    ___________________________________________

    FOR PLAINTIFF-APPELLANT:                           Llewellyn Angelo Williams, pro se,
                                                       Rockville, MD.

    FOR DEFENDANTS-APPELLEES:                          Lalit K. Loomba, Peter A. Meisels,
                                                       Wilson Elser Moskowitz Edelman & Dicker LLP,
                                                       White Plains, NY.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Román, J.), and from the subsequent denial of reconsideration.


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court, and its denial of reconsideration, are

AFFIRMED.

       Appellant Llewellyn Angelo Williams, proceeding pro se, appeals the district court’s

judgment dismissing his 42 U.S.C. §§ 1981 and 1983 complaint and granting summary judgment

with respect to all claims in favor of defendants, the City of New Rochelle, the city’s police

department, and several named police officers. Williams also appeals the court’s subsequent denial

of his motion for reconsideration. In the underlying complaint, Williams, the owner of a company

that “boots” vehicles in the City of New Rochelle and surrounding areas, alleged that a local

ordinance governing booting, Chapter 316 of the New Rochelle City Code, was amended in 2012

to discriminate against him, and that police officers enforced the ordinance against him more

strictly than against a comparable competitor because of his race. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

       “We review a district court’s grant of summary judgment de novo.” Garcia v. Hartford

Police Dep’t, 706 F.3d 120, 126 (2d Cir. 2013) (per curiam).1 “[S]ummary judgment may be

granted only if there is no genuine dispute as to any material fact and the movant is entitled to



       1
         Unless otherwise noted, when quoting cases, all internal quotation marks, citations, and
alterations are omitted.

                                                 2
judgment as a matter of law … resolv[ing] all ambiguities and draw[ing] all inferences against the

moving party.” Id. “[W]e generally review motions pursuant to the provisions of Rule 60(b) for

abuse of discretion, [but] we review de novo a district court’s denial of a Rule 60(b)(4) motion.”

City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 138 (2d Cir. 2011).

        We affirm the judgment and the denial of reconsideration for the reasons stated by the

district court in its thorough December 7, 2017 decision and December 20, 2018 orders. In the

incidents upon which Williams bases his claims, he has not established that there was any

differential treatment, or that any differential treatment occurred intentionally or on the basis of

race. Williams’ motion for reconsideration, filed more than one year after judgment, identified no

valid legal basis for the relief he requested.

        We have considered all of Appellant’s remaining arguments and find no reason to reverse

the district court. We do not consider Williams’ claims raised for the first time on appeal and,

similarly, as “[f]actfinding is the basic responsibility of district courts,” we cannot “resolve in the

first instance [any] factual dispute which has not been considered by the District Court.” Harrison

v. Republic of Sudan, 838 F.3d 86, 96 (2d Cir. 2008). Accordingly, we AFFIRM the judgment of

the district court granting summary judgment to defendants and the district court’s orders denying

reconsideration.

                                                 FOR THE COURT:
                                                 Catherine O=Hagan Wolfe, Clerk




                                                   3